UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event report) April 28, 2011 Severn Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 0-49731 52-1726127 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification Number) 200 Westgate Circle, Suite 200, Annapolis, Maryland (Address of principal executive offices) (Zip Code) 410-260-2000 (Registrant’s telephone number, including area code) (Former name or former address, if change since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS Severn Bancorp, Inc. (“Bancorp”) held its Annual Meeting of Shareholders on April 28, 2011, at which time it (a) re-elected two individuals to serve a three-year term as directors, (b) elected two individuals to serve for a one year term as directors (c) ratified the appointment of ParenteBeard LLC as Bancorp’s independent auditor for the fiscal year ending December 31, 2011 and (d) approved a non-binding advisory vote on Bancorp’s executive compensation. The name of the Directors who were elected at the Annual Meeting of Shareholders for a three year term is as follows: Votes For Votes Withheld Broker Non-Votes John A. Lamon, III 2,863,488 Konrad M. Wayson 2,863,488 The name of the Directors who were elected at the Annual Meeting of Shareholders to serve a one year term is as follows: Votes For Votes Against Broker Non-Votes Ronald P. Pennington 2,863,488 T. Theodore Schultz 2,863,488 The names of the Directors whose terms of office continued after the Annual Meeting of Shareholders are as follows: Alan J. Hyatt Melvin E. Meekins, Jr. Albert W.Shields Eric Keitz The shareholders of Bancorp ratified the appointment of ParenteBeard LLC as Bancorp’s independent auditor for the fiscal year ending December 31, 2011 as follows: Votes For Votes Against Votes Abstain Appointment of ParenteBeard LLC as independent auditor 69,205 The shareholders of Bancorp approved Bancorp’s executive compensation as follows: Votes For Votes Against Votes Abstain Broker Non-Votes Approvalof Executive Compensation 59,070 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Severn Bancorp, Inc. Dated:April 28, 2011 By:/Alan J. Hyatt/ Alan J. Hyatt, President
